            Case 3:16-cr-00054-BR      Document 59       Filed 07/26/19     Page 1 of 1




                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON


UNITED STATES OF AMERICA,                            Case No. 3:16-cr-00054-BR

       v.                                            DETENTION ORDER
                                                     (Violation of Probation/Supervised Release)
ERIC F. OELKERS


        After a preliminary hearing (or waiver thereof) pursuant to FRCrP 32.1(a)(1) and/or
FRCrP 46(c) and 18 USC ' 3143 (violation of probation or supervised release), the court finds that
there is probable cause to hold defendant for a revocation hearing and that defendant has not met
his/her burden of establishing by clear and convincing evidence that he/she will not flee nor pose a
danger to another person or to the community.

       THEREFORE, IT IS ORDERED pursuant to 18 USC ' 3142(i)(2)-(4) that:

       1.       Defendant is detained pending a probation/supervised release revocation hearing;
       2.       Defendant is committed to the custody of the Attorney General for confinement in a
                corrections facility separated, as far as practicable, from persons awaiting or
                serving sentences or being held in custody pending appeal;
       3.       Defendant shall be afforded a reasonable opportunity for private consultation with
                his counsel;
       4.       The superintendent of the corrections facility in which defendant is confined shall
                make the defendant available to the United States Marshal for the purpose of
                appearance in connection with any court proceeding.

       Dated: July 26, 2019

                                                     /s/ Youlee Yim You
                                                     United States Magistrate Judge




DETENTION ORDER
